19-mj-02833-DUTY. Document 3 Filed 07/18/19_ Page 1,9f4 Page ID #:35
Cass To At OES DUTY eee tent ERED Pict Bf shape Tor 4

AO 93 (Rey. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17) Page ID #:14

 

 

 

UNITED STATES DISTRICT COURT

for the
Central District of California

In the Matter of the Search of

A United States Postal Service Priority Mail parcel
bearing label number 9505 5128 5823 9191 2112
03, as described in Attachment A

Case No. 2: 19-MJ-02833

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
X] in the daytime 6:00 a.m. to 10:00 p.m. [] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

[_] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

_] for days (not to exceed 30) {[_] until, the facts justifying, the later specificdate of 5 ZO)
; / ; f, Oo G 44» ao a
/ ” — , G a / y*
Date and time issued: a liye / & A at L J atn A247 WNT 4

City and state: Los Angeles, CA Honorable Karen L. Stevenson
Printed name and title

 

 

AUSA: Keith D. Ellison x6920

 
‘Case 2:19-mj-02833-DUTY Document 3 Filed 07/18/19 Page 2 of 4 Page ID #:36
Case 2:19-mj-02833-DUTY *SEALED* Document 1-1 *SEALED* Filed 07/15/19 Page 2 of 4

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2) Page ID #:15

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
Di -M 5.09972 pelea (21S pm USES

 

 

 

Inventory made in the presence of

VER Sk DROBAC / DCA Sk Beredr.cTO

 

Inventory of the property taken and name of any person(s) seized:

NBO COonTRABRYSD

PHECEL lo NTENTS RETWENED To mail STREHM

 

 

Certification

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: / (G/ 14

 

: a,
Executing officer’s signature
&

PO THKL INS FE CIOL Deserts Wr wee FE

Printed name and title

 

 

 

 
‘Case 2:19-mj-02833-DUTY Document 3 Filed 07/18/19 Page 3 of 4 Page ID #:37
Case 2:19-mj-02833-DUTY *SEALED* Document 1-1 *SEALED* Filed 07/15/18 Page 3 of 4

Page ID #:16

ATTACHMENT A
PARCEL TO BE SHARCHED
A United States Postal Service Priority Mail parcel bearing
label number 9505 5128 5823 9191 2112 03, which is a white
cardboard box, weighing anoxowimabely 3 pounds 13.7 ounces,
postmarked on July 10, 2019 in Cerritos, California, and which
bears a handwritten address label with the following recipient
information: “KEONA 14913 MADDER DR. EDMOND, OK. 73013;” and
with the following sender address information: “9454% Park St.

Bellflower, CA. 90706.”

 
Case 2:19-mj-02833-DUTY Document 3 Filed 07/18/19 Page 4 of4 Page ID #:38
Case 2:19-mj-02833-DUTY *SEALED* Document 1-1 *SEALED* Filed 07/15/19 Page 4 of 4
Page ID #:17

ATTACHMENT B

ITEMS TO BE SEIZED

 

The following items are to be seized from the parcel
described in Attachment A, which constitute evidence, fruits,
and instrumentalities of violations of 21 U.S.C. §§ 841(a) (1)
(distribution and possession with intent to distribute a
controlled substance) and 843(b) (unlawful use of a
communication facility, including the mails, to facilitate the
distribution of a controlled substance):

a. Any controlled substances;
b. Currency, money orders, bank checks, or similar
monetary instruments in quantities over $1000; and

ch. Packaging material.

ii

 

 
